DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0020885) in view of Seo (US 2021/0026476).
Regarding claim 1, Lee discloses a display device (fig. 14B), comprising: 
a display layer (DP-2, fig. 14B); 
a touch sensor (TP, fig. 11-12) disposed on the display layer (para. 211); 
an insulating layer (302, fig. 14B) disposed on the touch sensor and the display layer (para. 211); and 
a collimator (BR-1, fig. 14B) disposed on the insulating layer and comprising at least one collimating unit (BR-1, fig. 14B).
Lee fails to disclose touch sensor wires. 
Seo discloses wherein the touch sensor (CP, fig. 6) comprises a plurality of wires (231 in fig. 6 and fig. 4); wherein, in a top view direction of the display device, the at least one collimating unit (220, fig. 6) at least partially overlaps at least one of the plurality of wires (see fig. 4, fig. 6), and the at least one collimating unit is larger than the at least one of the plurality of wires in width (see fig. 4 and fig. 6).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Seo in the device of Lee. The motivation for doing so would have been to provide the ability for placement of the collimators over the sense lines to reduce light leakage of the device (Seo; para. 63). 
Regarding claim 2, Lee discloses wherein the insulating layer is made of an organic material (para. 149, 186).  
Regarding claim 3, Lee discloses wherein at least a portion of the touch sensor (TP, fig. 11) is enclosed by the display layer (DP, fig. 11) and the insulating layer (WM-1, fig. 14B and para. 211).  
Regarding claim 4, Lee discloses wherein the touch sensor is overlapped with the collimator in a top view direction of the display device (see overlap in fig. 13D as applied to fig. 14B and para. 211).  
Regarding claim 5, Lee discloses wherein the touch sensor comprises at least two sensing units arranged in a first pitch (see width between SP2s in fig. 13D), the collimator comprises at least two collimating units arranged in a second pitch (see width between BRs in fig. 13D), and the second pitch is less than the first pitch (see fig. 13D).  
Regarding claim 6, Lee discloses wherein the display layer comprises at least two light emitting units (EA, fig. 3B) arranged in a third pitch (see width between EA-R and EA-B in fig. 3B), and the second pitch (width between BRs in 3B) is less than the third pitch (see fig. 3B).  
Regarding claim 7, Lee discloses wherein the touch sensor comprises a driving electrode (TE1, fig. 13A) and a sensing electrode (TE2, fig. 13B) which is insulated from the driving electrode (see fig. 12).
Regarding claim 8, Seo discloses wherein the display layer comprises a plurality of light emitting units (191, fig. 4) and the collimator (220, fig. 4) is not overlapped with the plurality of light emitting units in the top view direction of the display device (see fig. 4 and fig. 6).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628